Sweeney, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 29, 1969, holding claimant ineligible to receive benefits on the ground that he was not totally unemployed. The sole question on this appeal is whether there is substantial evidence to support the -board’s findings that claimant was not totally unemployed during the period involved and that he -made willful misrepresentations in order to obtain benefits. It is undisputed that claimant was employed as a building superintendent during the entire period he received benefits. The board was not required to credit his contention that he worked only on Saturdays. (Matter of Gecaj [Catherwood], 33 A D 2d 592.) He *872received $50 per month in addition to an apartment. "The question o£ total unemployment is a factual one (Matter of Vasquenz [Catherwood], 26 A D 2d 859), as is the question of credibility (Matter of llibassi [CatherwoodJ, 27 A D 2d 673). It is also undisputed that claimant stated weekly that he was not employed and had done no work. (.See Matter of Vick [Catherwood], 12 A D 2d 120.) On this record we must conclude that there is substantial evidence to support the decision of the board. Decision affirmed, without costs. Reynolds, J. P., Aulisi, Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Sweeney, J.